DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.
3.	Claims 1-6, 8-13 are pending. Claims 8-13 are under examination on the merits. Claims 1, 8 are amended. Claims 7, 14 are previously cancelled. Claims 1-6 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.

Claim Objections
5.	Claim 8 is objected to because of the following informalities: It is suggested that “Moh hardness" be deleted and "Mohs hardness" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

7.	Claims 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 has been amended to recite new limitations directed to “a final transparent, colorless, and planar top layer……….., and having a Mohs hardness of at least 7.2 and a light transmittance of at least 80% in a visible range”. No basis has been pointed to for this new limitation and none is apparent. A review of the specification, drawings, and claims of the application as originally filed shows support for “Mohs hardness of 7.2-7.5 (US Pub 2019/0249292 A1, Page 16, [0264]), and when strengthen layer's ratio is 1:2 (aluminum oxide:chromium oxide), the transmittance is around 80% in visible light range (US Pub 2019/0249292 A1, Page 16, [0266]), which is no longer colorless top layer according to definitions in the specification (US Pub 2019/0249292 A1, Page 6, [0138]). However, this does not provide a basis for the claims as amended. Additionally, applicant’s remarks do not point to specific support for these limitations. In the absence of support, these claims and claims dependent thereon are deemed to constitute new matter. Claim 9-13 being depended on claim 8 are rejected as well.

Claim Rejections - 35 USC § 112

8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
2O3, and substance selected from the group consisting of Mg, Si, Si oxide, Ti oxide, Cr oxide, Ni oxide, and Ag oxide”.  However. According to definition of “colorless” in specification that only pure corundum (aluminum oxide) is colorless, or corundum with ~0.01% titanium.  The various sapphire colors result from the presence of different chemical impurities or trace elements as shown below. Thus claim 8 constitutes indefinite subject matter as per the metes and bounds of said phrase engenders indeterminacy in scope and the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim from the application disclosure. Claims 9-13 being depended on claim 8 are rejected as well.  For the purpose of examination against the prior art, claim 8 is construed to recites “a final top” either is colorless (only aluminum oxide) or color (mixture of aluminum oxide + Cr oxide). 

    PNG
    media_image1.png
    378
    412
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US Pub. No. 2010/0060979 A1, hereinafter “Harris”) in view of Winkler et al. (US Pub. No. 2010/0045163 A1, hereinafter “Winkler”) or Hsu et al. (US Pub. No. 2011/0236654 A1, hereinafter “Hsu”). 

		Regarding claim 8 : Harris teaches a multilayer anti-reflective coating for a substrate (Pag2 3, [0038], Table 1), comprising: a substrate such as glass or glass-ceramic (Page 3, Table 2, multilayer structure I) with a multi-layered, flexible, and anti-scratch coating being a protective barrier from the substrate’s environment, said coating comprising: two layers of different transparent, colorless metal oxide, being layer 111 such as ZrO2 and layer 109 such as SiO2, being deposited onto the substrate wherein the layer 111 of the metal oxide has a thickness ranging from 1 nm to 50 nm (Page 4, Table 3, layer 111; Page 4, Table 4,  layer 111) while layer 109 of the metal oxide has a thickness ranging from 10 nm to 2000 nm (Page 4, Table 3, layer 109; Page 4, Table 4,  layer 109), and wherein said metal oxide of the layer 111, and said metal oxide of the layer 109 are different: and a final transparent, colorless, and planar 
top layer 125 is Al2O3 having a Mohs hardness of 9.0 (Page 4, Table 5) with the top layer having thickness of ranging from 20 nm to 200 nm (Page 4, Table 3, layer 105; Page 4, Table 4,  layer 105). Harris does not expressly teach a final top layer is a mixture of Al2O3 comprising Al2O3 and 
  
    PNG
    media_image2.png
    234
    570
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    141
    276
    media_image3.png
    Greyscale

                                      
    PNG
    media_image4.png
    137
    296
    media_image4.png
    Greyscale

However, Winkler teaches phosphor flakes can be produced in a wet-chemical process which gives Al2O3 flakes doped with 0.01 to 10% by weight of Cr3+ or Cr2O3 (i.e., the transmittance of around 80% in visible light range is produced as the result of ratio of 1:2 of aluminum oxide:chromium oxide according to instant application), which have a very large aspect ratio, an atomically smooth surface and an adjustable thickness (Page 1, [0008]), wherein the average size of the phosphor flakes have a diameter of up to 20 µm and a thickness of up to 200 nm (Page 5, [0062]) with benefit of providing ruby that can be prepared synthetically as phosphor in flake form by wet-chemical methods. These rubies can therefore be produced very inexpensively and are suitable as conversion phosphor for pcLEDs for the production of warm-white light with high efficiency and superior color rendering owing to deep-red emission. Cr3+, which is present as dopant in the crystalline Al2O3 matrix and produces a line emission spectrum, is responsible for the deep-red color (Page 1, [0007]). 
Alternatively, Hsu teaches a method of surface treatment, which comprises: providing a substrate; and forming a ceramic layer on a surface of the substrate by atomic layer deposition 2O3, ZnO,TiO2, ZrO2, SiC, Si3N4 and mixtures thereof (Page 1, [0012]) with benefit of providing a method of surface treatment utilizes an atomic layer deposition (ALD) method to form a ceramic layer on a surface of the substrate, in which the formed ceramic layer has excellent uniformity and is randomly and entirely coated on the surface of the substrate without shape concern. Therefore, the substrate surface treated by the method is able to have a color the same as or different to that of the surface of the substrate and simultaneously prevent oxidation/tarnish occurring (Page 1, [0010]). 
In an analogous art of the substrate with a multi-layered coating, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the final top layer by Harris, so as to include the mixture of Al2O3– Cr2O3  coating with thickness of up to 200 nm as taught by Winkler, and would have been motivated to do so with reasonable expectation that this would result in providing ruby that can be prepared synthetically as phosphor in flake form by wet-chemical methods. These rubies can therefore be produced very inexpensively and are suitable as conversion phosphor for pcLEDs for the production of warm-white light with high efficiency and superior color rendering owing to deep-red emission. Cr3+, which is present as dopant in the crystalline Al2O3 matrix and produces a line emission spectrum, is responsible for the deep-red color as suggested by Winkler (Page 1, [0007]). 
In an analogous art of the substrate with a multi-layered coating, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the final top layer by Harris, so as to include the mixture of Al2O3– (ZnO,TiO2, ZrO2, SiC)  coating with thickness 1 nm to 1000 nm as taught by Hsu, and would have been motivated to do so with reasonable expectation that this would result in providing a method of surface treatment utilizes an atomic layer deposition (ALD) method to 
Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since choosing an appropriate optical layer with specific thickness for a known material based on its suitability for its intended use is within the level ordinary skill in the art. 

	Regarding claim 9: Harris teaches the multilayer anti-reflective coating for a substrate (Pahe 3, [0038], Table 1), wherein a layer 107 of metal oxide is deposited onto the two layers 111,109 of metal oxide to form an alternating three layers of metal oxide 111,109,107 wherein the metal oxide of layer 107 is same as the metal oxide of layer 111 and wherein the final top layer 105 is deposited on top of the layer 107 to form the multi-layered, flexible, and anti-scratch coating of layers 111,109,107,105 (Page 3, Table 2, multilayer structure I).

	Regarding claim 10: Harris teaches the multilayer anti-reflective coating for a substrate (Pahe 3, [0038], Table 1), wherein a further a layer 127  of metal oxide is deposited onto the alternating three layers 133, 131, 129 of metal oxide to form an alternating four layers of metal oxide 133, 131, 129, 127 wherein the metal oxide of layer 127 is same as the second metal oxide of layer 131, and wherein the final top layer 125 is deposited on top of the layer 127 to form the multi-layered, flexible, and anti-scratch coating of layers (Page 4, Table 5, multilayer structure II). 


    PNG
    media_image4.png
    137
    296
    media_image4.png
    Greyscale

Regarding claim 11: Harris teaches the multilayer anti-reflective coating for a substrate (Pahe 3, [0038], Table 1), wherein at least one of the four alternating layers of metal oxide is further deposited before the final top layer 125 is deposited to form the multi-layered, flexible, and anti-scratch coating (Page 4, Table 5, multilayer structure II). 

Regarding claim 12: Harris teaches the multilayer anti-reflective coating for a substrate (Pahe 3, [0038], Table 1), wherein the deposition is performed using a physical vapor deposition method comprising an e-beam evaporation deposition process, or sputtering deposition process (Page 3, [0050]).

	Regarding claim 13: Harris teaches the multilayer anti-reflective coating for a substrate (Pahe 3, [0038], Table 1), wherein the substrate comprises one or more of sapphire, quartz, fused silica, Gorilla glass, toughened glass, soda-lime glass, mineral glass, metals, and/or plastic polymers, or any combination thereof, and wherein said plastic polymers comprise poly(methyl methacrylate), polycarbonate, polyethylene terephthalate and polyimide (Page 5, [0051]). 

Response to Arguments
12.	Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive.
	In response to Applicant’s argument that neither Winkler nor Hus teaches material that do not possess the top layer to be transparent and colorless.   
2 and layer 109 such as SiO2, being deposited onto the substrate wherein the layer 111 of the metal oxide has a thickness ranging from 1 nm to 50 nm (Page 4, Table 3, layer 111; Page 4, Table 4,  layer 111) while layer 109 of the metal oxide has a thickness ranging from 10 nm to 2000 nm (Page 4, Table 3, layer 109; Page 4, Table 4,  layer 109), and wherein said metal oxide of the layer 111, and said metal oxide of the layer 109 are different: and a final transparent, colorless, and planar top layer 125 is Al2O3 having a Mohs hardness of 9.0 (Page 4, Table 5) with the top layer having thickness of ranging from 20 nm to 200 nm (Page 4, Table 3, layer 105; Page 4, Table 4,  layer 105). 
	Furthermore, according to definition of “colorless” in instant application’s specification only pure corundum (aluminum oxide) is colorless, or corundum with ~0.01% titanium.  The various sapphire colors result from the presence of different chemical impurities or trace elements as shown above. Thus claim 8 constitutes indefinite subject matter as per the metes and bounds of said phrase engenders indeterminacy in scope and the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim from the application disclosure. It was noted that for the purpose of examination against the prior art, claim 8 was construed to recites “a final top” either is colorless (only aluminum oxide) that was taught by Harris or color (mixture of aluminum oxide + Cr oxide) that was taught by Winkler or Hsu, and will not be repeated for the sake of brevity.


Examiner Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/02/2022